 Case 1:20-cv-11689-NMG Document 1 Filed 09/14/20 Page 1 of 13



                             UNITED STATES OF AMERICA
                         FOR THE DISTRICT OF MASSACHUSETTS

                                                      CIVIL ACTION NO.:


AMA ASANTEWAA
     Plaintiff,

v.                                                    COMPLAINT

ROBERT WILKIE, SECRETARY,
DEPARTMENT OF VETERANS AFFAIRS,
     Defendant.


       Plaintiff, Ama Asantewaa, by and through her attorney, Marc J. Levy, Esquire,

respectfully alleges, upon knowledge as to herself and her own actions, and upon

information and belief as to all other matters, as follows:



                                PRELIMINARY STATEMENT

  1. Plaintiff, an employee of the Department of Veterans Affairs brings this action in

     response to the discriminatory and retaliatory actions taken against her by the

     Department of Veterans Affairs.

  2. Plaintiff brings this action pursuant Title VII of the Civil Rights Acts of 1964

     (“Title VII”).


                                       THE PARTIES


  3. The plaintiff, Ama Asantewaa (“Plaintiff” or “Asantewaa”), is a resident of

     Massachusetts who resides at 93 Concord Road, Dracut, Massachusetts. At all

     times relevant to this charge, Asantewaa was (and still is) an employee of the

                                              1
Case 1:20-cv-11689-NMG Document 1 Filed 09/14/20 Page 2 of 13



   Department of Veterans Affairs (“Defendant” or “VA”) as that term is defined by

   Title VII.

4. Defendant VA at all times hereinafter mentioned, was and is an agency within the

   Federal Government with a facility located at 200 Springs Road, Bedford,

   Massachusetts. Robert Wilkie is the current Secretary of the Department of

   Veterans Affairs. At all times relevant to this charge, the VA was (and still is)

   Asantewaa’s “employer” as that term is defined by Title VII.


                             JURISDICTION AND VENUE


5. The Court has original jurisdiction over Plaintiff’s federal law claim pursuant to 28

   U.S.C. §§ 1331 & 1343.

6. Venue is proper pursuant to 28 U.S.C. § 1391.

7. The jurisdictional prerequisites of 29 C.F.R. Part 1614 have been satisfied. Ms.

   Asantewaa, as required by law, originally filed an ORM/EEO Complaint with the

   VA’s Office of Resolution Management. That Complainant is identified as Agency

   No. 200H-0518-2019204501; EEOC No. 520-2020-00462X.

8. Ms. Assantewaa is afforded the right to file a complaint with the United States

   District Court as there has been no final decision made within 180 days of the filing

   dates of her ORM/EEO Complaint. As there has been no final agency decision on

   Ms. Asantewaa’s Complaint and as more than 180 has passed, the instant action is

   timely.

9. This right to file in the Federal Court was further confirmed by way of a formal

   dismissal order issued by the EEOC on August 28, 2020 by way of which the

                                           2
Case 1:20-cv-11689-NMG Document 1 Filed 09/14/20 Page 3 of 13



   EEOC case was dismissed so that a Federal Court complaint could be filed. A copy

   of that dismissal is attached hereto and made a part hereof as Exhibit A.


                                        FACTS


                                   THE HOSPITAL

10. The Edith Nourse Rogers Memorial Veterans Hospital in Bedford, Massachusetts

   (the “Hospital”) was founded in 1928 chartered by Congress to provide a variety of

   health services to Veterans.

11. The Hospital currently offers six service lines including: Ambulatory Care, Mental

   Health, Geriatrics & Extended Care, Geriatrics Research Education & Clinical

   Center (GRECC), Clinical Support and Administrative Support.

12. The Hospital also offers Community Based Outpatient Clinics (CBOC’s) in Lynn,

   Haverhill, and Gloucester, Massachusetts.

13. The Hospital has 65 Authorized hospital beds, 345 nursing home beds, 40

   domiciliary beds, and 52 PRRTP beds.



                   THE HOSPITAL’S NURSING LEADERSHIP TEAM

14. Joan Clifford, DNP, RN, is the current Director of the Hospital. She was appointed

   Director on March 18, 2018. Ms. Clifford is Caucasian.

15. Below the Director in the nursing leadership team is the Associate Director, Patient

   Care/Nursing Service. Mary Anderson, RN, MSN, is the current Associate

   Director, Patient Care/Nursing Service. She was appointed Associate Director in

   November of 2014. Ms. Anderson is Caucasian.

                                          3
  Case 1:20-cv-11689-NMG Document 1 Filed 09/14/20 Page 4 of 13



  16. Below the Associate Director, Patient Care/Nursing Service, in the nursing

      leadership team is the Deputy Nurse Executive. Kelley Saindon, RN, is the current

      Deputy Nurse Executive at the Hospital. She has occupied this position at all times

      relevant to this matter. Ms. Saindon is Caucasian.

  17. Below the Deputy Nurse Executive in the nursing leadership team are the Nurse

      Managers.

  18. By information and belief there are a total of 13 permanent Nurse Managers

      throughout the Hospital.

  19. By information and belief not one of the 13 permanent Nurse Managers 1 at the

      Hospital is of African descent or identifies as “black”. This is true despite a large

      percentage of the Hospital’s workforce, including its nurses, being of African

      descent and/or identifying as “black”.

  20. By information and belief not a single individual of African descent or who

      identifies as “black” has been hired into a permanent Nurse Manager position at the

      Hospital under the leadership of the current Director, Associate Director and

      Deputy Nurse Executive.

  21. By information and belief, on or about May 30, 2019, the lone permanent Nurse

      Manager of African descent and/or who identified as “black” was reassigned for

      non-disciplinary reasons out of her Nurse Manager position back to a Staff Nurse

      position. This individual had been promoted to a permanent Nurse Manager



1 By information and belief and for reasons unknown, on or about September 1, 2020 approximately six
individuals were detailed temporarily into various Acting Nurse Manager positions. It is believed that one
or two of these now current Acting Nurse Managers may be of African descent and/or identify as “black”.
Again, these are Acting Nurse Managers on a temporary detail. They are not permanent hires.

                                                    4
Case 1:20-cv-11689-NMG Document 1 Filed 09/14/20 Page 5 of 13



   position by the prior Director four years earlier and had always maintained “Fully

   Successful” or better performance appraisals at the time of this non-disciplinary

   reassignment.

22. By information and belief, personnel decisions such as hirings, terminations and

   demotions at the Hospital for Nurse Manager positions are made collectively

   between the Director, the Associate Director and the Deputy Nurse Executive.

   While the VA contends that the Associate Director is the Hiring Authority for

   Nurse Manager positions, by information and belief the Deputy Nurse Executive is

   instrumental in the process and ultimately all decisions must be signed off on by the

   Director.



                                 AMA ASANTEWAA

23. The Plaintiff, Ama Asantewaa, is of African descent. She identifies as black.

24. Since 2007 the Plaintiff has held the position of Registered Nurse II on Unit 62CD

   of the Hospital.

25. Unit 62CD is a mixed inpatient unit serving “Psych”, “Dementia” and “Alzheimer”

   patients.

26. On or about October of 2018 the Plaintiff submitted her name for consideration for

   the open position of Nurse Manager, Alzheimer, on Unit 62C.

27. Despite being deemed qualified for the position and being referred by Human

   Resources for an interview, on October 26, 2018 the Plaintiff was informed that she

   was not selected for the position.

28. Instead the position was offered by Hospital leadership to a Caucasian woman who

                                          5
Case 1:20-cv-11689-NMG Document 1 Filed 09/14/20 Page 6 of 13



   did not possess a Bachelor of Science Degree in Nursing (BNS Nursing) and thus,

   unlike the Plaintiff, did not even meet the minimum education requirement for the

   position.

29. On or about February 28, 2019 the Plaintiff submitted her name for consideration

   for the open position of Nurse Manager GPU on Unit 62B.

30. Despite being deemed qualified for the position and being referred by Human

   Resources for an interview, on May 30, 2019 the Plaintiff was informed that she

   was not selected for the position.

31. Instead the position was offered by Hospital leadership to a Caucasian woman who

   did not even initially apply for the job and was not one of the three candidates

   offered interviews.

32. In offering this Nurse Manager GPU position to an individual who did not initially

   even apply for the job rather than the Plaintiff, Hospital leadership cited its

   authority under Title 38 of the United States Code to make a direct selection for any

   nursing position. In other words, the interview process was unnecessary and in no

   way binding.

33. On June 5, 2019 the Plaintiff again submitted her name for consideration for the

   open position of Nurse Manager Long Term Care on Unit 4C.

34. Despite again being deemed qualified for the position and again being referred by

   Human Resources for an interview, on June 26, 2019 the Plaintiff was again

   informed that she was not selected for the position.

35. Instead the position was offered by Hospital leadership to another Caucasian

   woman.

                                           6
Case 1:20-cv-11689-NMG Document 1 Filed 09/14/20 Page 7 of 13



36. In offering this Nurse Manager Long Term Care position to another Caucasian

   woman rather than the Plaintiff, Hospital leadership this time cited its reliance on

   the interview scores.

37. Suddenly the interview scores were of paramount importance despite Hospital

   Leadership’s authority under Title 38 of the United States Code to make a direct

   selection for any nursing position.

38. Ironically, the individual selected for this Nurse Manager Long Term Care Position

   had also applied for the Nurse Manager GPU position on 62B and performed well

   below the Plaintiff during that prior interview process.

39. These repeated decisions to pass the Plaintiff over for promotion is the direct result

   of VA’s discriminatory animus toward the Plaintiff based on her race.

40. In all three instances, based on her years of experiences at the agency, education,

   prior performance, knowledge base, skills, diverse background, the Plaintiff was the

   superior candidate for the position at issue.

41. These repeated decisions to pass the Plaintiff over for promotion is consistent with

   a clear pattern of racially discriminatory hiring practices engaged in by the

   Hospital’s leadership team leading to there not being a single permanent Nurse

   Manager of African descent or who identifies as “black” out of the thirteen

   permanent Nurse Managers throughout the Hospital.



                                     RETALIATION

42. After repeatedly being passed over for Nurse Manager positions, the Plaintiff

   contacted the VA’s Office of Resolution Management on July 9, 2019 and

                                            7
  Case 1:20-cv-11689-NMG Document 1 Filed 09/14/20 Page 8 of 13



      expressed her concern that the decision not to select her was both discriminatory

      based on her race and retaliatory for prior protected activity 2.

  43. As part of the VA’s informal dispute resolution process a mediation concerning

      these allegations was held on September 16, 2019. Present at that mediation on

      behalf of the VA was Mary Anderson.

  44. During that mediation the Plaintiff repeated her belief that Hospital leaderships’

      decisions not to hire her for a Nurse Manager position was discriminatory and

      pointed to the lack of black employees in nurse management positions.

  45. The Plaintiff also brought to light several specific examples which she believed

      highlighted the hypocrisy, double standard and ever moving goal posts which exist

      when it comes to the Hospital’s treatment of black employees compared to their

      white counterparts.

  46. Since contacting the VA’s Office of Resolution Management on July 9, 2019 and

      participating in mediation on September 16, 2019, the Plaintiff has been subjected

      to an ongoing pattern of harassment and retaliation.

  47. This harassment and retaliation has ranged from numerous unwarranted and

      meritless Fact Findings into her clinical practice and interactions with colleagues to

      most recently being reported to the State Licensing Board for an event which

      occurred over four years ago.

  48. This event from four years ago was thoroughly investigated at the time by Hospital

      management as well as the VA’s Office of Inspector General. Following those


2 Prior to July 9, 2019 the Plaintiff had initiated contact with the VA’s Office of Resolution Management
on five prior occasions alleging discrimination and harassment based on her race.

                                                     8
Case 1:20-cv-11689-NMG Document 1 Filed 09/14/20 Page 9 of 13



   inquiries, the Plaintiff was cleared of any and all involvement or wrongdoing and

   welcomed back to work with a letter of full support from Mary Anderson.

49. Specific examples of this ongoing harassment and retaliation include but are not

   limited to the following:


     On 09/25/19 - the Plaintiff was called into a Fact Finding regarding a patient
     seizure event which had occurred on 08/08/19. No discipline issued.

     On 10/25/19 – the Plaintiff was called into another Fact Finding relative to an
     alleged incident of 10/20/19 involving the Plaintiff’s interaction with a coworker.
     No discipline issued.

     On 11/03/19 – the Plaintiff was accused of having time sheets at home. No
     discipline issued.

     On 12/25/19 – the Plaintiff was questioned relative to her handling of an incident
     involving a late employee. No discipline issued.

     On 01/31/20 – the Plaintiff was questioned about her notes along with numerous
     other items. No discipline issued.

     On 02/14/20 – the Plaintiff was called into a Fact Finding relative to an alleged
     failure to follow instructions relative to the completion of rounds. No discipline
     issued.

     On 03/01/20 – the Plaintiff’s authority as it related to documenting time and
     attendance of employees of her unit was undermined by management while white
     employees in her same role did not have management doing the same to them.

     On 08/04/20 – the Plaintiff was notified by Joan Clifford that she was considering
     reporting the Plaintiff to the State Licensing Board relative to an incident that
     occurred more than four years ago which the Hospital already fully investigated
     and cleared her to return to full duty with no action taken. After being told she
     would have the opportunity to meet with the Director prior to any decision being
     made, the Plaintiff was told that said meeting was unnecessary because the VA
     had already reported her.


50. These acts are directly the result of the VA’s discriminatory animus toward the

   Plaintiff based on her race and the product of retaliation for her numerous EEOC

                                          9
Case 1:20-cv-11689-NMG Document 1 Filed 09/14/20 Page 10 of 13



       complaints and protected activity.

51. These acts reflect an ongoing effort on the part of the VA to defend its

       discriminatory treatment of the Plaintiff through false allegations and unjust

       discipline in an effort to undermine her career, deter her from further EEO filings

       and retaliate against her for the EEO filings she has undertaken.


                                FIRST CLAIM FOR RELIEF
                          (RACE DISCRIMINATION/NON-SELECTION)

52. Plaintiff repeats and re-alleges each and every allegation contained herein.

53. Plaintiff has been discriminated against by the Defendant on the basis of her race in

       violation of Title VII in that the Defendant has unjustly and repeatedly passed the

       Plaintiff over for promotion opportunities for which she was best qualified in favor

       of individuals outside of her protected class.

                                 SECOND CLAIM FOR RELIEF
                                       (RETALIATION)

54. Plaintiff repeats and re-alleges each and every allegation contained herein.

55. Plaintiff was retaliated against by Defendant on the basis of her lawful complaints

       regarding discriminatory treatment to which she was subjected, as stated above, in

       violation of Title VII.


WHEREFORE, the Plaintiff demands the following relief:



  a.        That this Court enter judgment for the Plaintiff against the Defendant for all

            compensatory, emotional and psychological damages, injunctive relief, and

            any other damages permitted by law pursuant to the above referenced causes

                                              10
 Case 1:20-cv-11689-NMG Document 1 Filed 09/14/20 Page 11 of 13



          of action in an amount to be determined by a jury;



   b.     That this Court award the Plaintiff all costs and expenses associated with this

          lawsuit;



   c.     That this Court award the Plaintiff all attorney fees associated with this

          lawsuit;



   d.     That this Court award the Plaintiff interest on any and all judgments awarded

          in this lawsuit; and



   e.     For all other relief as this Court deems meet and just.



          The Plaintiff demands a jury trial on all issues triable by a jury.


                                             Respectfully Submitted,
                                             The Plaintiff,
                                             Ama Asantewaa,
                                             By her attorney,



                                             Marc J. Levy, Esquire
                                             Marc J. Levy, Esquire LLC
                                             215 Boston Post Road, Building B
                                             Sudbury, MA 01776
                                             Tel: 508-359-8600
                                             Fax: 508-359-8601
                                             Email: marclevy@marclevyesq.com
Dated: 09/14/20                              B.B.O. #644826


                                           11
        Case 1:20-cv-11689-NMG Document 1 Filed 09/14/20 Page 12 of 13
                                                                               Exhibit A
                               UNITED STATES OF AMERICA
                       EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                  NEW YORK DISTRICT
                                33 Whitehall Street, New York, NY 10004-2112
                                   Office: 929-506-5270 / Fax: 212-336-3625

                                             )
 Ama Asantewaa,
                                             )
   Complainant,
                                             )   EEOC No. 520-2020-00462X
                v.                           )   Agency No. 200H-0518-2019104501
                                             )
 Robert Wilkie, Secretary,                   )
 Department of Veterans Affairs,             )
   Agency.                                   )    Date: August 28, 2020
                                             )
                                             )

                                   ORDER OF DISMISSAL


Based on the attached e-mail indicating that Complainant intends to file her complaint in
Federal Court and no longer wishes an administrative hearing, and because at least 180 days
have passed since the filing of the administrative complaint, the above referenced case is
DISMISSED. See 29 C.F.R. Sec. 1614.107 (a)(3), 1614.109 (b).

Complainant may go forward and file suit in Federal Court (federal sector cases do not require a
right to sue letter).



So Ordered:

For the Commission:



Karen M. Ortiz
Administrative Judge
        Case 1:20-cv-11689-NMG Document 1 Filed 09/14/20 Page 13 of 13



                               CERTIFICATE OF SERVICE


It is hereby certified that a true and correct copy of the Commission's attached ORDER was
sent August 28, 2020, to the following:


For the COMPLAINANT:

Ama Asantewaa
Ama.asantewaa@va.gov
asntewaa99@yahoo.com

Marc Levy
marclevy@marclevyesq.com


For the AGENCY:

Creston Rice
creston.rice@va.gov


FINAL ACTION AUTHORITY

EEOCdecisionsforOEDCA@va.gov




                                              15
